J-S46037-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                   Appellee                :
                                           :
             v.                            :
                                           :
EDWARD LUCKETT,                            :
                                           :
                   Appellant               :           No. 225 MDA 2014

           Appeal from the PCRA Order entered on January 16, 2014
             in the Court of Common Pleas of Lackawanna County,
                 Criminal Division, No. CP-35-CR-0001573-1995

BEFORE: SHOGAN, LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED AUGUST 20, 2014

        Edward Luckett ( Luckett ), pro se, appeals from the Order denying

his fourth Petition for relief filed pursuant to the Post Conviction Relief Act

( PCRA ).1 We affirm.

        In November 1998, a jury convicted Luckett of one count each of first-

degree murder, robbery and burglary, and three counts of criminal

conspiracy.2 On January 22, 1999, the trial court sentenced Luckett to life in

prison. This Court affirmed Luckett s judgment of sentence, after which the

Pennsylvania Supreme Court denied allowance of appeal. Commonwealth

v. Luckett, 768 A.2d 885 (Pa. Super. 2000), appeal denied, 792 A.2d
1
    42 Pa.C.S.A. §§ 9541-9546.
2
    See 18 Pa.C.S.A. §§ 2502, 3701, 3502, 903.
J-S46037-14

1255 (Pa. 2001).      Since that time, Luckett has filed several PCRA Petitions,

all of which were denied by the PCRA court.

        Luckett filed the instant pro se PCRA Petition, his fourth, on August 16,

2013.     After proper Notice pursuant to Pa.R.Crim.P. 907, the PCRA court

dismissed Luckett s Petition without a hearing. Thereafter, Luckett filed the

instant timely appeal, followed by a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of Matters Complained of on Appeal.

        Luckett presents the following claims for our review:

        A. Whether [the] PCRA court failed to apply correct or any
           standard of proof as to why Luckett could not have: 1)
           learned of                     child adoption violation before
           April 20, 2013; and 2) ascertain A.J. Garrin s status as a
           sexual predator before July 17, 2012[?]

        B. [Whether] the PCRA court erred in holding that       1) [Luckett]
           does not explain how this allege[d] interference     affected his
           claim[;] and 2) whether his third [PCRA P]etition    was filed on
           March 30, 2011, or July 11, 2011, it was still       untimely by
           many years[?]

        C. Whether [the] PCRA court applied [an] incorrect merit
           analysis standard similar to § 9543(a)(2)(iv) instead of
           § 9545(b)(1)(i) ( interference by government officials with
           presentation of claim in violation of the Constitution, or laws
           of this Commonwealth, or the Constitution of the U.S. )[?]

Brief for Appellant at 4.

        An appellate court s standard of review regarding an order denying a

PCRA petition is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.       Commonwealth v.

Kretchmar, 971 A.2d 1249, 1251 (Pa. Super. 2009).               The PCRA court s



                                    -2-
J-S46037-14

findings will not be disturbed unless there is no support for the findings in

the certified record.   Commonwealth v. Treadwell, 911 A.2d 987, 989

(Pa. Super. 2006).

      Before addressing Luckett s claims, we must first address whether

Luckett has satisfied the timeliness requirements of the PCRA.             The

timeliness of a PCRA petition is a jurisdictional threshold and may not be

disregarded in order to reach the merits of the claims raised in a PCRA

petition that is untimely.   Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.

Super. 2014). A petitioner seeking relief under the PCRA must file his or her

petition within one year of the date the judgment of sentence becomes final.

42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.   42 Pa.C.S.A. § 9545(b)(3).

      Luckett filed the instant PCRA Petition more than ten years after his

judgment of sentence became final. Therefore, Luckett s Petition is facially

untimely.   The PCRA provides, however, that an untimely petition may be

received when the petition alleges, and the petitioner proves, that any of the

three limited exceptions set forth at 42 Pa.C.S.A. § 9545(b)(1)(i), (ii), and

(iii), are met. In order to be entitled to the exceptions to the PCRA s one-

year filing deadline, the petitioner must plead and prove specific facts that

demonstrate his claim was raised within the sixty-day time frame          under



                                  -3-
J-S46037-14

section 9545(b)(2). Lawson, 90 A.3d at 5 (citation omitted); see also 42

Pa.C.S.A. § 9545(b)(2).

     In its Pa.R.Crim.P. 907 Notice, the PCRA court determined that Luckett

failed to plead and prove any exception to the PCRA court s timeliness

requirements.   PCRA Court Rule 907 Notice, 12/6/13, at 3-5.        For the

reasons stated in the PCRA court s Notice, we agree, and affirm the Order of

the PCRA court on that basis. See id.

     Application denied;3 Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/20/2014




3
  Luckett filed with this Court a pro se
Application argued that the Commonwealth misrepresented certain material
facts. However, upon our review of the record, we conclude that the
Application does not affect our conclusion that the PCRA court properly
denied
deny the Application.


                                -4-